Citation Nr: 1244148	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-34 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.	Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at Board hearings at the RO in Muskogee, Oklahoma in June 2009 and October 2012.  These transcripts have been associated with the file.  Also at the October 2012 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2012).

This case was previously brought before the Board most recently in July 2012 at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

At his October 2012 Board hearing the Veteran testified that he had been receiving benefits from the Social Security Administration (SSA).  However, there are no records from the SSA found in the claims file.  Therefore, on remand the AOJ should request any available SSA records.  See Murincsak v. Derwinski, 2 Vet.  App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

With regard to the Veteran's claim for a TDIU, the Board finds that further development is necessary.  In his original application for a TDIU the Veteran stated he had stopped working in December 2005.  At his June 2009 Board hearing he testified he had begun working for his brother 1 year earlier, but had stopped working for him approximately 4 months earlier.  At the Veteran's October 2012 Board hearing he testified that he had been taking a salary over the past 9 months.  He also testified that he worked sporadically, ranging from 2-3 day projects to 60 or 70 hours a week.  The AOJ should request clarification from the Veteran as to any work he has performed in the past year.  Any self employment should be included in this statement.  

Finally, the Veteran should be requested to identify all treatment providers, both VA and private, so that the Board can make a decision on the Veteran's claims.  The AOJ should make efforts to obtain all outstanding treatment records at any VA treatment facility.  If private treatment is indicated, the AOJ should obtain these records as well, using the appropriate releases.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  

The AOJ should also contact the Veteran and obtain an authorization to obtain records from relevant private treatment providers, if any are identified.  Once that authorization is received, make reasonable attempts to obtain those private treatment records.  Associate all relevant, nonduplicative records obtained with the claims folder. 

If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and her representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.
3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


